DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on May 20, 2019, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 2, 3, 9, 19, 20, 22, 26, 30, 34, 38, 39, 41, 44, 46, 47, and 51-55 are pending in the application. 

Lack of Unity
Claim 2 links inventions I and II. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 2. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 3, 19, 20, 22, 26, 30, 34, 38, 39, 41, and 44, drawn to the technical feature of an ex vivo method for treating a patient having a FXN related condition or disorder comprising: (a) editing a patient specific induced pluripotent stem cell (iPSC) or mesenchymal stem cell according to the method of claim 2; (b) differentiating the genome-edited cell of (b) into a neuron or glial cell of the Central Nervous System (CNS); and (c) implanting said neuron or glial cell of the Central Nervous System (CNS) into the patient.
Group II, claims 9, 19, 20, 22, 26, 30, 34, 38, 39, 41, and 44, drawn to the technical feature of an in vivo method for treating a patient with a FXN related disorder comprising: editing the Frataxin (FXN) gene in a cell of the patient according to the method of claim 2, optionally wherein the cell is a cell of the Central Nervous System (CNS), such as a neuron or a glial cell.
Group III, claims 46, 47, and 51-55, drawn to the technical feature of a single-molecule guide RNA comprising: at least a spacer sequence that is an RNA sequence 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The inventions listed as Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature. For example, the technical feature of Group III is a single-molecule guide RNA comprising: at least a spacer sequence that is an RNA sequence corresponding to any of SEQ ID NOs: 5305-37514 
The inventions of Groups I and II lack unity of invention because even though the inventions require the technical feature of a method for editing a Frataxin (FXN) gene in a cell by genome editing comprising: introducing into the cell one or more deoxyribonucleic acid (DNA) endonucleases to effect one or more single-strand breaks (SSBs) or double-strand breaks (DSBs) within or near the FXN gene or FXN regulatory elements that results in one or more permanent insertion, deletion or mutation of at least one nucleotide within or near the FXN gene, thereby reducing or eliminating the expression or function of aberrant FXN gene products, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Smith et al. (WO 2016/179112 A1; cited on the information disclosure statement filed on May 21, 2019). The reference of Smith et al. discloses that Friedreich’s Ataxia results from an expansion of GAA repeats in the frataxin (FXN) gene, noting that an elevated number of repeats results the formation of heterochromatin (paragraphs [0010] and [0011]). Smith et al. discloses a method for excising a GAA repeat expansion in the FXN gene using a DNA endonuclease (Figure 1C; Figure 2A; and paragraph [0018]). Given a broadest reasonable interpretation, the method of Smith et al. is encompassed by claim 2 of this application. 

Election of Species
If applicant elects the invention of Group I or II, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to 
The species are as follows: 
SEQ ID NO: 1-620.
Applicant is required, in reply to this action, to elect a single sequence identifier (SEQ ID NO:) from among SEQ ID NO: 1-620 to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 2, 3, 9, 19, 20, 22, 26, 30, 34, 38, 39, 41, and 44.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species is a different DNA endonuclease and each of the species is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. 
Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature between the species is a DNA endonuclease. supra), which discloses a DNA endonuclease (Figure 2A). 

If applicant elects the invention of Group I or II, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
the DNA endonuclease is one or more protein or polypeptide; and 
the DNA endonuclease is one or more polynucleotide encoding the one or more DNA endonuclease. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 2, 3, 9, 19, 20, 26, 30, 34, 39, 41, and 44.

Each of the species is a different product for editing a frataxin gene and each of the species is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. 
Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature between the species is a DNA endonuclease. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Smith et al. (supra), which discloses a DNA endonuclease (Figure 2A). 

If applicant elects the invention of Group I or II, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
SEQ ID NO: 4734-5302 and Table 2.
Applicant is required, in reply to this action, to elect a single AAV vector particle from among SEQ ID NO: 4734-5302 and Table 2 to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 2, 3, 9, 19, 20, 22, 26, 30, 34, 38, 39, 41, and 44.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species is a different AAV vector particle and each of the species is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. 
Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature between the species is an AAV vector particle. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Smith et al. (supra), which discloses an AAV vector particle (claim 69). 

If applicant elects the invention of Group I, II, or III, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

SEQ ID NO: 5305-37514 and 37549.
Applicant is required, in reply to this action, to elect a single sequence identifier (SEQ ID NO:) from among SEQ ID NO: 5305-37514 and 37549 to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 2, 3, 9, 19, 20, 22, 26, 30, 34, 38, 39, 41, 44, 46, 47, and 51-55.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species is a different single-molecule guide RNA and each of the species is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. 
Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature between the species is a single-molecule guide RNA. This technical feature is not a special technical feature as it does not make supra), which discloses a single-molecule guide RNA (paragraph [0421]). 

If applicant elects the invention of Group III, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
DNA endonuclease is Cas9; and
DNA endonuclease is Cpf1.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 46, 47, and 51-55.

Each of the species is a DNA endonuclease and each of the species is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. 
Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature between the species is a DNA endonuclease. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Smith et al. (supra), which discloses a DNA endonuclease (Figure 2A). 

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/David Steadman/Primary Examiner, Art Unit 1656